UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7682


DAVID HIGHTOWER,

                  Petitioner - Appellant,

             v.

WARDEN, McCormick Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:07-cv-00063-CMC)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Hightower, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Hightower seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.

The    district    court   referred      this    case   to     a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                          The magistrate

judge recommended that relief be denied and advised Hightower

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.            Despite this warning, Hightower failed

to object to the magistrate judge’s recommendation.

            The     timely      filing    of     specific          objections      to    a

magistrate       judge’s   recommendation         is    necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned      of     the        consequences        of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also    Thomas v.      Arn,    474        U.S.   140     (1985).

Hightower has waived appellate review by failing to timely file

specific objections after receiving proper notice.                         See United

States    v.     Midgette,      478   F.3d      616,    622    (4th       Cir.     2007).

Accordingly, we deny Hightower’s motion for a certificate of

appealability and dismiss the appeal.




                                          2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3